 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JAMES JACK, JR.,                                     Case No. 1:17 -cv-00520-AWI-SAB

12                   Plaintiff,                           ORDER AMENDING SCHEDULING
                                                          ORDER PURSUANT TO STIPULATION OF
13           v.                                           PARTIES

14   COUNTY OF STANISLAUS, et al.,                        (ECF No. 47)

15                   Defendants.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that the May 10,

18 2018 scheduling order is amended as follows.

19          1.      Non-Expert Discovery deadline:                April 12, 2019

20          2.      Expert Disclosure deadline:                   May 13, 2019

21          3.      Supplemental Expert Disclosure:               June 14, 2019

22          4.      Expert Discovery deadline:                    July 29, 2019

23          5.      All other aspects of the May 10, 2018 scheduling order remain in effect.

24
     IT IS SO ORDERED.
25

26 Dated:        February 6, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
